DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Patent Publication No. 2014/0238949) over LaFaver (US Patent Publication No. 2012/0211503) and Cerasani (US Patent Publication No. 2018/0368623).
Re. claim 16, Patel discloses an interlocking reusable spill-proof container comprising: a petri, wherein the petri includes a body (4), wherein the body has a top opening (see Figure 3), at least one cavity (see Figure 3), and a bottom (8), and a cap (also shown element 8; see Figure 3).
Patel, however, does not explicitly recite a body containing a magnet, a jacket wherein the jacket at least partially envelops the body, or the jacket and cap having a plurality of exterior walls forming a hexagon.
Nevertheless, with regards to the cap, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to shape the cap to have a plurality of external walls forming a hexagon to form a more aesthetically pleasing design and since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)) 
LaFaver teaches that it is old and well known in the art of containers to provide a jacket (110) that at least partially envelops a body (190) and has a plurality of exterior walls forming a hexagon (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Patel by including the jacket as taught by LaFaver to provide a measure of protection to the bottle and to aid users in identifying the contents of the container (see paragraph 0023).
Cerasani teaches that it is old and well known in the art of containers to provide a container body (108) with at least one magnet (140).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Patel by including the magnet as taught by Cerasani to aid in connecting the bottom of a first container to the closed cap of a second container (see paragraphs 0039 – 0042).
Re. claim 17, Patel further discloses a container further comprising a center (comprising 6 and 4), wherein the center has a bottom opening that is configured to be attached to the top opening of the body (via threads 10) so as to form a seal therebetween (via 18), and wherein the center has an upper opening (at 10) that is configured to be attached to the cap (via threads 10) so as to form a seal between the upper opening and the cap (via 18).
Should the claimed “center” be found to not be satisfied by the combination of 6 and 4, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Patel by forming 6 and 4 integrally to make a single piece to reduce the protentional for leaking by eliminating the seal between the two components and since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04(V).
Re. claim 18, Patel does not explicitly recite the center having a plurality of exterior walls that form a hexagon.  However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to shape the center to have a plurality of external walls forming a hexagon to form a more aesthetically pleasing design and since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)) 
Re. claim 19, Patel further discloses a container, wherein the body has a first attachment mechanism (threads 10) disposed at the top opening thereof, wherein the center has a second attachment mechanism (threads 12) disposed at the bottom opening thereof, and wherein the first and second attachment mechanisms are configured to interface with one another to form a seal (via 18) between the center and the body.  
Re. claim 20, Patel further discloses a container, wherein the first attachment mechanism and second attachment mechanism include male and female threads (see Figure 3) that are configured to interface with one another.  
Re. claim 21, Patel further discloses a container, wherein the first attachment mechanism and second attachment mechanism include at least one O-ring (18).
Re. claim 22, Patel further discloses a container wherein the center has a third attachment mechanism (10) disposed at the upper opening thereof, wherein the cap has a fourth attachment mechanism (the internal surface being configured to mate with the center, see paragraph 0072), and wherein the third and fourth attachment mechanisms are configured to interface with one another to form a seal (via 18) between the center and the cap.  
Re. claim 23, Patel further discloses a container wherein the third attachment mechanism and fourth attachment mechanism include male and female threads (see Figure 3) that are configured to interface with one another.  
Re. claim 24, Patel further discloses a container wherein the first attachment mechanism and second attachment mechanism include at least one O-ring (18).


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, LaFaver and Cerasani as applied to claim 16 and further in view Chen (US Patent Publication No. 2013/0221002).
Re. claim 25, Patel does not explicitly recite the cap having a top surface that includes a recess, and wherein the recess is sized to receive a label.
Chen teaches that it is old and well known in the art of container caps to provide a recess (31), and wherein the recess is sized to receive a label (40).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Patel to include the recessed cap and label as taught by Chen to provide a means of advertising or decorating the cap.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, LaFaver, Cerasani and Chen as applied to claim 25 and further in view Rodriguez (US Patent Publication No. 2007/0039849).
Re. claim 26, Patel does not explicitly recite magnetically attaching the label to the top surface of the cap.
Rodriguez further discloses a cap with magnets (38) for securing decorative items to the cap.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Patel to include the magnets of Rodriguez for securing the label to the top surface of the cap to reduce the manufacturing tolerances required to press fit the label into the recess while still retaining the label in a removable fashion.
Re. claim 27, the combination of Patel-LaFaver-Cerasani-Chen-Rodriguez inherently provides the label being customizable by a user of the container (the user being capable of writing or otherwise marking on the label).   

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, LaFaver, and Cerasani as applied to claim 16 and further in view Moore et al. (US Patent Publication No. 2003/0160071).
Re. claim 29, Patel does not explicitly recite a pump section.
Moore teaches that it is old and well known in the art of dispensing containers to provide a pump section comprising: an actuator (190, see Exhibit 1, below) having an inlet (generally at 198) and an outlet (at 192), a platform (see Exhibit 1, below), a pump housing (see Exhibit 1, below) containing a pump (see Exhibit 1, below) in fluid communication with at least one cavity (180), wherein the actuator is configured to be depressed against the platform to engage the pump, and wherein, when the pump is engaged, fluid contents disposed in the at least one cavity are dispensed via the outlet. wherein the actuator, the pump, and a cavity are in fluid communication with each other.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Patel to include a pump as taught by Moore to attach to the threads as taught by Patel to provide the user with an alternative means of dispensing the contents of the container, allowing the user to dispense smaller quantities without having to pour the contents out.

    PNG
    media_image1.png
    688
    878
    media_image1.png
    Greyscale

Exhibit 1 - Annotated Figure 2 from Moore



Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, LaFaver, and Cerasani as applied to claim 16 and further in view Presche (US Patent Publication No. 2013/0200107).
Re. claim 29, Patel does not explicitly recite a pump section.
Presche teaches that it is old and well known in the art of dispensing containers to provide a pump section comprising: an actuator (3) having an inlet (generally at 28) and an outlet (at 30), a platform (see Exhibit 2, below), a pump housing (see Exhibit 2, below) containing a pump (see Exhibit 2, below) in fluid communication with at least one cavity (4), wherein the actuator is configured to be depressed against the platform to engage the pump, and wherein, when the pump is engaged, fluid contents disposed in the at least one cavity are dispensed via the outlet, wherein the actuator, the pump, and a cavity are in fluid communication with each other.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Patel to include a pump as taught by Presche to provide the user with an alternative means of dispensing the contents of the container, allowing the user to dispense smaller quantities without having to pour the contents out.

    PNG
    media_image2.png
    707
    968
    media_image2.png
    Greyscale

Exhibit 2 - Annoated Figure 6 from Presche

Re. claim 30, Patel does not explicitly recite an actuator equipped with a twist-and-rise mechanism that allows for the actuator to rise above the pump housing.
Presche further teaches that it is old and well known in the art of dispensing containers to provide a pump section wherein the actuator (3) is equipped with a twist-and-rise mechanism (see paragraphs 0023-0024) that allows for the actuator to rise above the pump housing (see Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Patel to include a pump as taught by Presche to provide the user with an alternative means of dispensing the contents of the container, allowing the user to dispense smaller quantities without having to pour the contents out.

Double Patenting
Claims 16-19, 22, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,822,143. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 disclose all of the limitations of claims 16-19, 22, and 25 with the exception of the jacket, cap, and center having a plurality of exterior walls forming a hexagon. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to shape the jacket, cap, and center to have a plurality of external walls forming a hexagon to form a more aesthetically pleasing design and since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)).
Claims 20-21 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,822,143 in view of Patel (US Patent Publication No. 2014/0238949). Re. claims 20-21 and 23-24, the claims of the ‘143 patent do not explicitly recite the use of male and female threads and o-rings. Patel (US Patent Publication No. 2014/0238949) teaches that it is old and well known in the art of containers to provide male and threaded connections as the first, second, third, and fourth attachment mechanisms (see Figure 3) and to further provide an o-ring (18) at the first and second and third and fourth attachment points. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘143 patent to include the male and female threads and the o-rings as taught by Patel to provide greater claim scope protection.
Claims 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,822,143 in view Rodriguez (US Patent Publication No. 2007/0039849). Re. claims 26-27, the claims of the ‘143 patent do not explicitly recite the use of magnets for attaching a label to a top surface of the cap. Rodriguez (US Patent Publication No. 2007/0039849) teaches that it is old and well known in the art of containers to provide a cap with magnets (38) for securing decorative items to the cap. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘143 patent to include magnets for securing the label to the top surface of the cap to reduce the manufacturing tolerances required to press fit the label into the recess while still retaining the label in a removable fashion and to further provide greater claim scope protection. Re. claim 27, the combination of the ‘143 patent and Rodriguez inherently provides the label being customizable by a user of the container (the user being capable of writing or otherwise marking on the label).   
Claims 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,822,143 in view Presche (US Patent Publication No. 2013/0200107). Re. claims 29-30, the claims of the ‘143 patent do not explicitly recite the actuator being configured to be depressed against the platform to engage the pump. Presche (US Patent Publication No. 2013/0200107) teaches that it is old and well known in the art of dispensing containers to provide a pump wherein the actuator is configured to be depressed against the platform to engage the pump (see Figures 5 and 6). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘143 patent to include the actuator being configured to be depressed against the platform to engage the pump to provide greater claim scope protection.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 31 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a kit comprising a plurality of interlocking spill-proof containers including a first container and a second container, wherein each spill-proof container comprises: a petri, wherein the petri includes a body and a jacket, wherein the jacket at least partially envelops the body, wherein the body has a top opening, at least one cavity, and a bottom, and wherein the body contains at least one magnet; and a cap, wherein the jacket and cap each has a plurality of exterior walls, each plurality of exterior walls forming a hexagon; and wherein the first and second containers are releasably attached to each other via the magnets contained by the first and second containers.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bergner et al. (US Patent No. 5,366,102), is analogous because it discloses a container comprising a petri having a body and a jacket, wherein the body has a cavity bounded by a top opening, a bottom, and a plurality of walls extending therebetween, the plurality of walls being equipped with a plurality of attachment points.
Bergner et al. (US Patent No. 5,503,281) discloses the use jacket retention members in the corners of the device.
 Fohrman (US Patent No. 3,485,416), is analogous because it discloses an interlocking reusable spill-proof container according to the claim a center portion having, a first well defined by a first bottom and a first opening equipped with a first attachment mechanism, and a second well defined by a second bottom and a second opening equipped with a second attachment mechanism, wherein the first bottom and the second bottom are proximate to each other; a first portion having a first end and a second end, the first end having a means for releasably attaching to the first attachment mechanism and a first member such that when the first portion is attached to the center portion via the first attachment mechanism, the second end having a third well with a third bottom and a third opening equipped with a third attachment mechanism; a second portion having a third end and a fourth end, the third end having a means for releasably attaching to the second attachment mechanism and a second member such that when the second portion is attached to the center portion via the second attachment mechanism, the fourth end having a fourth well with a fourth bottom and a fourth opening equipped with a fourth attachment mechanism; a first cap having a means for releasably attaching with the third attachment mechanism; and a second cap having a means for releasably attaching with the fourth attachment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754